DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 197, line 5: The phrase “the plurality or receiver chains” has been amended to –the plurality of receiver chains-- to correct a typographical error.


Allowable Subject Matter
Claims 183, 184, and 187-208 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art references of record, Cheng et al. and Philippe, fail to teach:
“wherein a unit-phase shift associated with the generated phase-shifted signals is less than a delay associated with a single delay element from among the plurality of delay elements of the DLL.”, as set forth in claim 183;
“weighted phase-shifted signals”, as set forth in claim 190;
“a plurality of receiver chains … each receiver chain from the plurality of receiver chains to generate phase-shifted signals”, as set forth in claim 197; and
“a two-dimensional matrix of delay elements interleaved with one another, with each node in the two-dimensional matrix of delay elements being fed by two delay elements”, as set forth in claim 207.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        January 28, 2022